IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT


                                                              No. 98-10727
                                                            Summary Calendar


DENNY YOUNGBLOOD,

                                                                                                                        Plaintiff-Appellant,

                                                                      versus

DANIEL RODRIGUEZ ET AL.,


Defendants,

DANIEL RODRIGUEZ; TERI EASON,

                                                                                                                   Defendants-Appellees.

                                  __________________________________________

                                     Appeal from the United States District Court
                                          for the Northern District of Texas
                                            USDC No. 7:97-CV-184-BD
                                  __________________________________________

                                                              August 26, 1999

Before KING, Chief Judge, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

           Denny Youngblood, Texas inmate # 628791, proceeding pro se and in forma pauperis (IFP),

appeals the summary-judgment dismissal of his civil rights complaint filed pursuant to 42 U.S.C. §

1983. Youngblood’s motion in opposition to appellees’ motion to file an out-of-time brief, which

is construed as a motion to strike appellees’ brief, is DENIED.

           Youngblood alleged in the district court that he became ill after he ingested sandwiches that

had been contaminated. Youngblood also alleged that the defendants delayed in providing him

medical treatment.


           *
                 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Youngblood contends that the magistrate judge erred in granting summary judgment.

Youngblood reiterates that he became ill because he was given contaminated food and that the

defendants denied him prompt medical attention for his condition.

       Youngblood did not provide competent summary-judgment evidence to support his

allegations that he was injured as a result of ingesting the contaminated food and that the defendants

were deliberately indifferent to his medical needs.   See Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc); see Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).

Accordingly, the judgment dismissing Youngblood’s civil rights complaint is AFFIRMED.

       AFFIRMED; MOTION DENIED.




                                                  2




                                                  2